El Jtjez Asociado Se. Feawco Soto,
emitió la opinión del tribunal.
Domingo Quintana demandante en este caso, era uno de los pasajeros que viajaba en el automóvil propiedad de Gerardo M. García, conducido por él mismo, con el cual chocó el ferrocarril de la demandada en la tarde del 19 de febrero de 1920. .En la opinión emitida en el recurso No. 2753 in-terpuesto en el pleito seguido por Ramona Morales, otro de los pasajeros que viajaba en dicho automóvil, contra la Central Vannina, se han estudiado todas las cuestiones de hecho y legales envueltas en el asunto. Los principios allí establecidos son aquí enteramente aplicables.
Sólo resta una cuestión distinta a estndiar y a resolver aquí particularmente, a saber: la cuantía de la indemniza-ción. El demandante solicitó mil dólares. La corte le con-cedió quinientos. Se probó que el demandante era adminis-trador y gerente de una sociedad que se dedica al cultivo de cañas y recibió a consecuencia del choque contusiones en todo el cuerpo que le tuvieron recluido en su casa sin poder dedicarse a las ocupaciones de su empleo durante un mes y le causaron dolores físicos y sufrimientos mentales.
Siendo ello así, no vemos que la suma de quinientos dollars sea exagerada, y, en tal virtud, debe confirmarse en todas sus partes la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.